DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 is being considered by the examiner.
Examiner’s Comment
It is noted that an examiner’s amendment was included and entered in the 12/16/2020 notice of allowance to correct lines 1-2 of claim 7.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a device for inspecting and measuring weld defects in a cylindrical wall of a cylindrical conduit, wherein the curved surface of the second side has outward facing convexity and the surface of the series has outward facing concavity, in conjunction with the remaining claim limitations.
Regarding claims 2-6 and 10-11: These claims are allowable due to at least their dependency on claim 1.
Regarding claim 7: The prior art, alone or in combination, fails to anticipate or render obvious a method for inspecting and measuring weld defects in a cylindrical wall of a cylindrical conduit, wherein the curved surface of the second side has outward facing convexity and the surface of the series has outward facing concavity, in conjunction with the remaining claim limitations
Regarding claims 8-9: These claims are allowable due to at least their dependency on claim 7.
     The examiner reviewed the IDS filed 03/15/2021. The reasons for allowance still stand.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856